Citation Nr: 1706144	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  15-23 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss from October 1, 2014.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1981 to September 1992 and from January 2003 to December 2004.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At issue is whether the Veteran is entitled to a compensable disability rating for bilateral hearing loss from October 1, 2014.  The Veteran previously requested a personal hearing before the Board sitting in Washington D.C. in his June 2015 VA Form 9.  The Veteran, in February 2017 however, contacted VA in order to request that his hearing be changed to a video conference hearing.  Therefore, the Board finds that this matter should be remanded in order to provide the Veteran with a video conference hearing in accordance with his February 2017 request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing in accordance with his February 2017 request.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




